            Case 2:19-cv-07136-PSG-JEM Document 31 Filed 09/14/20 Page 1 of 3 Page ID #:713



                    1   Carney R. Shegerian
                        Anthony Nguyen
                    2   SHEGERIAN & ASSOCIATES, INC.
                        225 Santa Monica Blvd., Ste. 700
                    3   Santa Monica, CA 90401
                    4   Tel: 310.860.0770
                        Fax: 310.860.0771
                    5   CShegerian@Shegerianlaw.com
                        ANguyen@Shegerianlaw.com
                    6
                        Attorneys for Plaintiff
                    7   SIVAKUMAR KARNATI
                    8
                        Counsel for Defendants on next page
                    9
                10
                11                          UNITED STATES DISTRICT COURT
                12                         CENTRAL DISTRICT OF CALIFORNIA
                13
                14      SIVAKUMAR KARNATI, an                 Case No. 2:19-cv-07136 PSG(JEM)
                        individual,
                15                                            Hon. Philip S. Gutierrez
                                          Plaintiff,          Courtroom 6A
                16
                                    vs.                       STIPULATED PROTECTIVE
                17                                            ORDER
                        BOSTON SCIENTIFIC
                18      CORPORATION, BOSTON
                        SCIENTIFIC NEUROMODULATION
                19      CORPORATION, BOSTON
                        SCIENTIFIC, BERG DOUDIAN, GIA
                20      TRISHER, and DOES 1 to 100,
                        inclusive,
                21
                                          Defendant.
                22
                23
                24
                25
                26
                27
                28
MORGAN, LEWIS &                                                                           STIPULATED
 BOCKIUS LLP                                                                      PROTECTIVE ORDER
 ATTORNEYS AT LAW
   COSTA MESA
                                                                                 2:19-CV-07136 PSG JEM
            Case 2:19-cv-07136-PSG-JEM Document 31 Filed 09/14/20 Page 2 of 3 Page ID #:714



                    1   MORGAN, LEWIS & BOCKIUS LLP
                        Barbara J. Miller, Bar No. 167223
                    2   Alejandro David Szwarcsztejn, Bar No. 272371
                        Sarah J. Allen, Bar No. 306286
                    3   600 Anton Boulevard Suite 1800
                        Costa Mesa, CA 92626-7653
                    4   Tel: +1.714.830.0600
                        Fax: +1.714.830.0700
                    5   barbara.miller@morganlewis.com
                        david.szwarcsztejn@morganlewis.com
                    6   sarah.allen@morganlewis.com
                    7   Attorneys for Defendants
                        BOSTON SCIENTIFIC CORPORATION,
                    8   BOSTON SCIENTIFIC
                        NEUROMODULATION CORPORATION,
                    9   BERJ DOUDIAN (erroneously sued as BERG
                        DOUDIAN), and GIA TISCHLER (erroneously
                10      sued as GIA TRISHER)
                11
                12
                        FOR GOOD CAUSE SHOWN, IT IS ORDERED.
                13
                14
                15      DATED: 9/14/2020
                                                          HON. JOHN E. MCDERMOTT
                16                                        UNITED STATES MAGISTRATE JUDGE
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                          STIPULATED
 ATTORNEYS AT LAW                                                              PROTECTIVE ORDER
   COSTA MESA                                                                2:19-CV-07136 PSG JEM
            Case 2:19-cv-07136-PSG-JEM Document 31 Filed 09/14/20 Page 3 of 3 Page ID #:715



                    1
                    2
                    3
                    4
                    5
                    6
                    7
                    8
                    9
                10
                11
                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
MORGAN, LEWIS &
 BOCKIUS LLP                                                               [PROPOSED] STIPULATED
 ATTORNEYS AT LAW                                       1                      PROTECTIVE ORDER
   COSTA MESA                                                                 2:19-CV-07136 PSG JEM
